DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-26 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakkundi et al (US PG Pub No. 2015/0058877).
Regarding claim 16, Lakkundi et al teaches a display device (Figure 1) comprising: 
a display [106] configured to display a video (Para. 0005); 
an audio output interface [318] configured to output sound (Figure 3; Para. 0005); 
a wireless communication interface configured to establish a wireless connection with at least one external speaker (Para. 0022 and 0029); and a controller configured to 
Claim 17 is rejected wherein the controller is further configured to: cause an output of a 2-channel sound through the audio output interface and the at least one external speaker in the surround mode (Para. 0016), and cause an output of a 1-channel sound through at least one of the audio output interface or the at least one external speaker in the non-surround mode (Figure 2; Para. 0033).  
Claim 18 is rejected wherein the controller is further configured to: determine a genre of the displayed video, and set the display device to the surround mode based on a determination that the determined genre corresponds to a genre set to apply a surround function (Figure 4A; Para. 0044-45).  
Claim 19 is rejected wherein the controller is further configured to determine the genre of the displayed video from an electronic program guide (EPG) (Para. 0043).  
Claim 20 is rejected wherein the controller is further configured to determine a genre setting command for setting at least one genre to apply a surround function (Para. 0039, 0045-46).  
Claim 21 is rejected wherein the controller is further configured to: determine a channel number of the displayed video, and set the display device to the surround mode based on a determination that the determined channel number corresponds to a channel number set to apply a surround function (Para. 0057).  

Claim 23 is rejected wherein the controller is further configured to: determine whether the displayed video corresponds to a video set to apply a surround function based on a determination that a display time of the displayed video exceeds a set time; and set the display device to the surround mode based on a determination that the displayed video corresponds to the video set to apply the surround function (Figure 5; Para. 0050-51).  
Claim 24 is rejected wherein the controller is further configured to cause the display to display a message for determining whether to set the display device to the surround mode based on a determination that the displayed video corresponds to a video set to apply a surround function (Para. 0020, 0046).  
Claim 25 is rejected wherein the controller is further configured to: set the display device to the surround mode based on a determination that a command for performing the surround mode is received, and set the display device to the non-surround mode based on a determination that the command for performing the surround mode is not received within a particular time period (Figures 4A-B; Para. 0033, 0046).  
Claim 26 is rejected wherein the controller is further configured to: set the display device to the surround mode based on a determination that the 4 Attorney Docket No. 3110-3247displayed video corresponds to a video set to apply a surround function and set the display device to the non-surround mode based on a determination that the displayed video does not correspond to the video set to apply the surround function (Figures 4A-B; Para. 0033). 

Claim 30 is rejected wherein the controller is further configured to set the display device to at least one of the surround mode, the TV speaker mode, the wireless speaker mode, or the speaker extension mode according to the displayed video (Para. 0045).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakkundi et al, in view of Inagaki et al (US PG Pub No. 2004/0184619).
Regarding claim 27, Lakkundi et al teaches the controller is further configured to: 
a determination that the display device is changed from the non-surround mode to the surround mode (Para. 0045). The reference is unclear with respect to determine whether a connection with the at least one external speaker is established and cause 
	In similar field of endeavor, Inagaki et al teaches concept of determine whether a connection with the at least one external speaker is established and cause the wireless communication interface to establish a wireless connection with the at least one external speaker based on a determination that a connection with the at least one external speaker is not established (Figure 1; Para. 0014, 0049 and 0056). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of accurately outputting signals to provide best viewing and/or listening experience to users. 
	Regarding claim 28, Lakkundi and Inagaki, the combination teaches a storage configured to store surround environment information used in the surround mode, wherein the controller is further configured to cause an output sound according to the surround environment information based on establishing the wireless connection with the external speaker (Lakkundi: Para. 0020, 0033, 0045 and Inagaki: Figure 1; Para. 0014, 0049, 0056).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423